Citation Nr: 1603589	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a benign essential tremor of the left hand. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis with impingement, status post supraspinatus tear with surgical repair of the right shoulder. 

3.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis with spurring of the left foot. 

4.  Entitlement to an initial compensable evaluation for the residuals of a second degree burn to the back with scarring.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to March 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for the issues on appeal and assigning a 10 percent rating for a right shoulder disorder and noncompensable (0 percent ratings) for plantar fasciitis, a benign tremor of the left hand and a second degree burn of the back.   In November 2014, the Board remanded this case.  In a September 2015 rating decision, the disability rating for left foot plantar fasciitis was increased to 10 percent from April 1, 2010.  

The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status. 

In the Board's remand, the Board noted that in his July 2012 appeal to the Board (VA Form 9), the Veteran asserted that he never had a tremor in his left hand, but rather only had one in his right hand.  Nonetheless, service connection was established for a tremor of the left hand in June 2010 and the Veteran filed a notice of disagreement (specifically for the left hand tremor) in January 2011.  As such, the Board noted that this issue was on appeal.  The Agency of Original Jurisdiction (AOJ) was instructed to inform the Veteran that if he no longer desires to pursue a claim of entitlement to a compensable evaluation for a left hand tremor, then he should specifically notify VA of this fact in writing.  In March 2015, the Veteran was sent this notice.  In April 2015 and October 2015, the Veteran indicated that he had a tremor of the right hand, not the left hand.  He indicated that the reference to the left hand was erroneous and made clear that he was not pursuing a claim with regard to the left hand.  The issue of service connection for a benign essential tremor of the right hand has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In April and October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of service connection for a benign essential tremor of the left hand is requested.

2.  The right shoulder disability causes impairment of flexion with pain (at worse), but not impeding motion to 90 degrees or worse; the right shoulder disability does not cause nonunion, malunion, fibrous union, loose movement, instability, or dislocation of the humerus or nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.

3.  The Veteran's plantar fasciitis of the left foot with spurring results in heel pain and most nearly approximates not more than a moderate level of disability.

4.  The Veteran's second degree burn scar on his back is asymptomatic and does not involve an area of 144 square inches (929 sq. cm.) or greater.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of service connection for a benign essential tremor of the left hand have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for a rating in excess of 10 percent for degenerative arthritis with impingement, status post supraspinatus tear with surgical repair of the right shoulder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201-5003 (2015). 

3.  The criteria for a rating in excess of 10 percent for left foot plantar fasciitis with heel spur are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5022, 5276 (2015). 

4.  The criteria for an initial compensable rating for residuals of a second degree burn to the back with scarring are not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7802 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Hand

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of service connection for a benign essential tremor of the left hand and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Ratings

Under the Veterans Claims Assistance Act of 2000 (VCAA) when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a November 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to the claim for higher initial ratings, the Veteran is challenging the initial evaluations assigned following the grant of service connection for the disabilities.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the claimant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, the Veteran took issue with the initial disability ratings assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disabilities and a discussion of the reasons and bases for not assigning higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, uniform ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id. 

Right Shoulder

During service, the Veteran underwent right shoulder surgery in November 1997 for bone spur as well as right shoulder surgery in December 2003 for clavicle bone spur removal.  The Veteran has been assigned a 10 percent rating under Diagnostic Code 5201-5003.

In December 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported symptoms of weakness, stiffness, and lack of endurance.  He indicated that his right shoulder disorder flared up once a month, lasting an hour at a time, and was a 3 out of 10 in severity.  The flare-up was brought on by physical activity and was relieved with Motrin.  The Veteran related that he had difficulty raising the arm and on overhead reaching.  There had not been incapacitation in the last twelve months.  On physical examination of the right (major) shoulder, ranges of motion for the shoulder was as follows: flexion to 180 degrees with pain at 150 degrees and repetitive testing was possible; abduction to 180 degrees with pain at 125 degrees and repetitive motion was possible; external rotation to 90 degrees which was pain free and repetitive motion was possible; internal rotation to 90 degrees with pain at 50 degrees and repetitive motion was possible.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays showed an absent distal clavicle which was a residual of his surgery.  The diagnosis was right shoulder impingement disability with surgery.  The examiner noted that subjectively, the Veteran had had right shoulder impingement syndrome.  Objectively, he had residual decreased range of motion.  

VA clinical records showed that in August 2010, the Veteran reported having right shoulder pain.  

In April 2015, the Veteran was afforded another VA shoulder examination.  It was noted that the Veteran had undergone two surgeries on his right shoulder. The first surgery was arthroscopic debridement in 1997 while he was on active duty.  Subsequently, in 2003, he had acromion decompression surgery with the removal of distal tip of the right clavicle.  He recovered well from it.  The examiner stated that the Veteran had  full function and use of right arm and shoulder.  When he performed flexion and abduction, he felt a slight pull on the shoulder, which was expected, post-surgery.  He stated that occasionally he had minimal pain after use.  He worked for a contracting agency and his job entailed some lifting.  He stated that most of the time, he had no pain, though occasional overuse could cause mild pain.  He denied having pain on the day of the examination.  The Veteran indicated that there were no flare-ups and no functional loss or functional impairment of the right shoulder joint.  Range of motion testing revealed flexion to 170 degrees, abduction to 170 degrees, external and internal rotation to 90 degrees.  There was no pain or crepitus.  The Veteran could perform repetitive testing and pain, weakness, fatigability, and incoordination were not shown.  Strength testing yielded normal findings.  There was no muscle atrophy.  There was no ankylosis.  There was no rotator cuff condition.  There was no instability, dislocation or labral pathology.  There was no clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The Veteran did not have malunion of the humerus.  The examiner indicated that the current residual right shoulder disability was mild impairment in flexion.  Due to the Veteran's right shoulder condition, noted to currently be mild strain, there was not functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The right shoulder disability did not impact the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  There was no evidence of fracture, dislocation, or other bony abnormality.  There were no soft tissue abnormalities. 

The Rating Schedule provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.   

As noted, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  However, Diagnostic Code 5003 provides that the Veteran's disability should be rated based on limitation of motion; in this case indicated to be Diagnostic Code 5201, the diagnostic code following the hyphen.  

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 and include ratings based on limitation of motion.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant, his right shoulder is his major shoulder for rating purposes.

Under Diagnostic Code 5201, dominant shoulder motion limited to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  A 30 percent rating is warranted for shoulder motion limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion).  A 40 percent rating contemplates shoulder motion limited to 25 degrees or less.  See 38 C.F.R. § 4.71a, Plate I. 

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003). Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

The Board notes that throughout the appeal period and even considering the DeLuca criteria including pain, the Veteran's motion of the right shoulder exceeded 90 degrees.  Thus, a higher 20 percent rating is not warranted on that basis.  

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder. 38 C.F.R. § 4.71a. 

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder. Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder. Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder. Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder. Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  Under Diagnostic Code 5203, 20 percent ratings for the major arm require nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  

The Veteran did not have nonunion, malunion, fibrous union, loose movement, instability, or dislocation of the humerus or nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  As such, a higher rating is not for assignment based on other impairment of the humerus, clavicle, or scapula.  

Although the Veteran has residual surgical scarring, it is not symptomatic or compensable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The scarring is not deep, non-linear, or measuring an area or areas of 144 square inches or more, nor is the scarring unstable, painful, or productive of any functional impairment.

Accordingly, the Board finds that a rating in excess of 10 percent for the service-connected right shoulder disability is not warranted.  

Plantar Fasciitis of the Left Foot with Spurring

The Veteran has been assigned a 10 percent rating under Diagnostic Code 5099-5022.

The Veteran was afforded a VA examination in December 2009.  With regard to plantar fasciitis, the Veteran reported that he noticed it while playing basketball.  He experienced pain at the heels that occurred three times a week which did not travel.  The pain was sharp, an 8 out of 10 in severity, and was brought on by physical activity.  The pain was relieved with rest or Motrin.  He had pain at rest, as well as with standing or walking.  There were no bone infections.  The Veteran had not been hospitalized and had not undergone surgery.  For treatment, he received injections and used orthotics.  The Veteran reported having extreme pain during flare-ups.  Physical examination of the feet showed no sign of abnormal weightbearing.  The Veteran did not require an assistive device for ambulation.  He had slight tenderness at the soles of the feet near the heels bilaterally.  He had active motion of the first MTPJ bilaterally.  Achilles tendon examination was normal.  He did not have flat-feet, claw-feet, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  There was no limitation regarding standing or walking.  He did require shoe inserts, which helped his symptoms.  X-rays of the left foot revealed a plantar heel spur.  The diagnosis was plantar fasciitis and plantar heel spur. 

Subsequent VA records in August 2010 showed that the Veteran reported having heel pain which was worse in the morning.  Decreased range of motion was noted, but no specific degree measurements were provided.  September 2010 records noted that the recent feet x-rays showed a small left heel spur with no significant degenerative changes, no osseous erosions.  

VA clinical records showed that in February 2012, the Veteran complained of having left foot pain for one month which was different from his plantar fasciitis pain.  On examination, there was no swelling or tenderness posterior to lateral malleolus.  Range of motion of the ankle was normal.  

In April 2015, the Veteran was afforded a VA examination.  At that time, the Veteran related that he had intermittent pain.  Usually when he woke up in the morning, the pain was of a minimum degree in the left foot.  With ambulation, the pain went away.  A precipitating factor was when the Veteran was on his feet too long.  It was noted that the Veteran could still ambulate and had full function of his feet.  There was no functional loss.  It was indicated that the Veteran was currently employed in a position which included walking and climbing ladders, but his foot pain did not cause functional loss.  The Veteran reported having flare-ups of pain, but this did not result in functional loss.  The examiner noted that the foot condition did not compromise weight bearing, but there was pain.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The Veteran did not use any assistive devices.  

The Veteran's left foot plantar fasciitis with heel spur disability is rated under Diagnostic Code 5020.  See 38 C.F.R. § 4.71a.  The Board notes that the rating schedule cannot account for every disease; therefore, it is permissible to rate unlisted conditions by analogy.  See 38 C.F.R. § 4.20.  Here, the Veteran's plantar fasciitis, which is an unlisted musculoskeletal condition, is rated as synovitis. 38 C.F.R. § 4.71a, Diagnostic Code 5020.  Certain conditions, including synovitis, are to be rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5013-5024.

Diagnostic Code 5003 evaluates disabilities based on the degree of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has also considered other potential diagnostic codes under which the Veteran's disability may be rated, including those pertaining to disabilities of the foot.  His symptoms appear more closely analogous to the criteria set forth in Diagnostic Code 5276 pertaining to acquired flat foot (or pes planus); thus, the Board finds that the Veteran's plantar fasciitis is more appropriately rated by analogy under Diagnostic Code 5276, as the rating criteria more closely align with the affected body parts and his demonstrated symptomatology.  See 38 C.F.R. § 4.20.

The Board also notes that Diagnostic Codes 5277-5283 regarding other disabilities of the foot are inapplicable here as VA examination results reviewed herein do not show that the Veteran has any of the listed conditions or they do not provide an avenue for a higher disability rating.  See 38 C.F.R. § 4.71a, DCs 5277-5283.  Finally, the Board has considered whether it would be appropriate to assign a higher rating under Diagnostic Code 5284, a general rating criteria for "other foot injuries."  See 38 C.F.R. § 4.71a, Diagnostic Code 5284. The Board finds, however, that while Diagnostic Code 5284 may be an appropriate code to consider, the Veteran's foot disorder does not rise to the level of moderately severe such that a 20 percent rating would be in order since the pain has been described overall as not causing any functional impairment.  Therefore, the Board finds that the current 10 percent rating for plantar fasciitis is most accurately assigned under the specific provisions of Diagnostic Code 5276, rather than the more general Diagnostic Code 5284. 

Under Diagnostic Code 5276, a noncompensable rating is assigned where flatfoot is mild, with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is assigned for moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, or pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  A 20 percent rating is assigned for severe unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Id.  Finally, a 30 percent rating is assigned for unilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances. Id.  

The Veteran is competent to report his symptoms, including pain, as he experiences them through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994). Upon review of all lay and medical evidence, the Board finds that the Veteran's plantar fasciitis has been moderately disabling throughout the appeal. Specifically, the Veteran has had pain on use and tenderness of the plantar fascia, despite the use of orthotics and other treatment, which warrants a 10 percent rating under Diagnostic Code 5276. 

The Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5276, because the weight of the evidence does not demonstrate severe or pronounced disability the left foot, particularly since only the left foot is service-connected.  There is no evidence of (or equivalent to) marked deformity such as pronation or abduction, swelling on use, characteristic callosities, marked pronation, marked inward displacement, or severe spasm of the tendo Achillis on manipulation.  Furthermore, the VA examination report in 2015 indicated no functional loss and that the Veteran was able to perform the duties of his employment.   Although the Veteran has used orthotics, there is no evidence in the record that they were used to alleviate symptoms of the severity contemplated by the ratings for severe disability under Diagnostic Code 5276. Therefore, the Board finds that the Veteran's plantar fasciitis most nearly approximates a 10 percent disability evaluation.  As noted, the Veteran has heel pain, rather than pain on motion.  However, even considering DeLuca, the VA examiner indicated that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The Board finds that the 10 percent rating criteria already takes into consideration the Veteran's complaints of foot pain.  According, the Board finds that a higher rating is not warranted. 

Residuals of a Second Degree Burn to the Back with Scarring

The Veteran has been assigned a noncompensable rating under Diagnostic Code 7802.  

The Veteran was afforded a VA examination in December 2009.  At that time, the Veteran reported that when he awoke from his right shoulder surgery, he had a burn on his left back.  No functional impairment was described.  Physical examination revealed a burn scar on the back that was second-degree and less than 1% total body surface area.  It measured 3 by 5 cm and was nonlinear.  The scar was superficial and not painful.  There is no skin breakdown.  There is no inflammation, edema, keloid formation, disfigurement, or limitation of motion or function.  The diagnosis was burn scar on the back.  In April 2015, the Veteran was afforded another VA examination.  The burn scar was noted to be a small burn wound and was less than deep partial thickness.  The examiner indicated that the scar did not limit the Veteran's ability to work.  

Diagnostic Code 7800 provides ratings for scars or disfigurement of the head, face, or neck.  The Veteran's scar is located on his back.  Diagnostic Code 7801 rates burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  The Veteran's scar is not deep.  Diagnostic Code 7804 rates one or two scars that are unstable or painful; the Veteran's scar is not unstable or painful.  Diagnostic Code 7805 rates scars based on functional impairment or other disabling effects, but there is no such impairment in this case.  

The Veteran has been appropriately rated under Diagnostic Code 7802.  Under that code, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear; for an area or areas of 144 square inches (929 sq. cm.) or greater a 10 percent rating is warranted.  Note (1) provides: A superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides:  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under §4.25.  

The Veteran's burn scar is asymptomatic and does not involve an area of 144 square inches (929 sq. cm.) or greater  Thus, a 10 percent rating is not warranted.  

Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against higher ratings.  

In considering the claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right shoulder, left foot plantar fasciitis with heel spur, and second degree burn scar of the back are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  There have not been any hospitalizations or marked interference with employment; as noted, the VA examiners described that the Veteran is able to perform his employment duties.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

The claim of service connection for a benign essential tremor of the left hand is dismissed.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis with impingement, status post supraspinatus tear with surgical repair of the right shoulder is denied.

Entitlement to an initial rating in excess of 10 percent for plantar fasciitis with spurring of the left foot is denied.

Entitlement to an initial compensable evaluation for the residuals of a second degree burn to the back with scarring is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


